DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-16 are pending. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double patent rejection with U.S. Patent No. 9,814,075 in view of Ericsson

Claims 1, and 9 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,814,075 in view 3GPP TSG-RAN2 Meeting #77 bis, Jeju, Korea, March 26-30, 2012, Introduction of CA Enhancements in MAC, Ericsson hereinafter known as Ericsson as mapped below. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope. 

As to claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one having an ordinary skill in the art at the time of the invention to derive the invention as claimed from claim 1.  Random access response window is similar to and often comprises limit for random access transmissions in the art, that is random access window size of claim 1 parent patent is similar to limit of particular number of transmissions in claim 1 of instant application.  Parent patent does not expressly disclose however Ericsson discloses wherein performing the first procedure comprises initiating a radio resource control (RRC) connection re-establishment procedure (Ericsson, section 5.1.1, Use of random access and random access window to associate with a PCell, RRC message for connection), and wherein performing the second procedure comprises transmitting first information to report a problem associated with a connection of the SCG, the first information including a type of the problem (Ericsson, Section 5.2, stopping PUCCH when RRC failure).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of instant application to include the limitations of wherein performing the first procedure comprises initiating a radio resource control (RRC) connection re-establishment procedure, and wherein performing the second procedure comprises transmitting first information to report a problem associated with a connection of the SCG, the first information including a type of the problem. as taught by Ericsson.  RRC procedure is known in the art to reconnect with the network is lost due to some failure.  Further feedback on the reasons for the failure is provided to network to make adjustments to the network accordingly to prevent future failures. 

As to claim 9, the claim is double patent rejected as applied to claim 1 above of instant application by claim 1 of Parent patent no. 9,814,075 in view of Ericsson. 

Double patent rejection with U.S. Patent No. 10,111,257 in view of Ericsson

Claims 1, and 9 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,111,257 in view 3GPP TSG-RAN2 Meeting #77 bis, Jeju, Korea, March 26-30, 2012, Introduction of CA Enhancements in MAC, Ericsson hereinafter known as Ericsson as mapped below. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope. 

As to claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one having an ordinary skill in the art at the time of the invention to derive the invention as claimed from claim 1.  Random access response window is similar to and often comprises limit for random access transmissions in the art, that is random access window size of claim 1 parent patent is similar to limit of particular number of transmissions in claim 1 of instant application.  Parent patent does not expressly disclose however Ericsson discloses wherein performing the first procedure comprises initiating a radio resource control (RRC) connection re-establishment procedure (Ericsson, section 5.1.1, Use of random access and random access window to associate with a PCell, RRC message for connection), and wherein performing the second procedure comprises transmitting first information to report a problem associated with a connection of the SCG, the first information including a type of the problem (Ericsson, Section 5.2, stopping PUCCH when RRC failure).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of instant application to include the limitations of wherein performing the first procedure comprises initiating a radio resource control (RRC) connection re-establishment procedure, and wherein performing the second procedure comprises transmitting first information to report a problem associated with a connection of the SCG, the first information including a type of the problem. as taught by Ericsson.  RRC procedure is known in the art to reconnect with the network is lost due to some failure.  Further feedback on the reasons for the failure is provided to network to make adjustments to the network accordingly to prevent future failures. 

As to claim 9, the claim is double patent rejected as applied to claim 1 above of instant application by claim 1 of Parent patent no. 10,111,257 in view of Ericsson. 

Double patent rejection with U.S. Patent No. 10,887,919 in view of Ericsson

Claims 1, 3, 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 5 respectively above of U.S. Patent No. 10,887,919 as mapped below. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope. 

Instant application 
Parent Patent #10,887,919
1. A method performed by a terminal in a wireless communication system, the method comprising: identifying whether a number of transmissions of a random access preamble satisfies a pre-defined condition; performing a first procedure, in case that the random access preamble is transmitted on a first primary cell of a master cell group (MCG) and the number of transmissions of the random access preamble satisfies the pre-defined condition; and performing a second procedure, in case that the random access preamble is transmitted on a second primary cell of a secondary cell group (SCG) and the number of transmissions of the random access preamble satisfies the pre-defined condition, wherein performing the first procedure comprises initiating a radio resource control (RRC) connection re-establishment procedure, and wherein performing the second procedure comprises transmitting first information to report a problem associated with a connection of the SCG, the first information including a type of the problem.

1. A method performed by a terminal in a wireless communication system, the method comprising: identifying whether a number of transmissions of a random access preamble satisfies a pre-defined condition associated with a maximum transmission number; performing a first procedure in case that the random access preamble is transmitted on a first primary cell of a master cell group (MCG) associated with a first base station and the number of transmissions of the random access preamble satisfies the pre-defined condition; and performing a second procedure in case that the random access preamble is transmitted on a second primary cell of a secondary cell group (SCG) associated with a second base station and the number of transmissions of the random access preamble satisfies the pre-defined condition, wherein the second procedure is different from the first procedure.
2. The method of claim 1, wherein performing of the first procedure comprises: initiating a radio resource control (RRC) connection re-establishment procedure.
5. The method of claim 4, wherein performing of the second procedure further comprises: transmitting a message including information indicating an RRC connection failure associated with a random access on the second primary cell of the SCG.
3. The method of claim 1, wherein performing of the second procedure comprises: releasing a physical uplink control channel (PUCCH) resource for the second primary cell of the SCG.
4. The method of claim 1, wherein performing of the second procedure comprises: releasing a physical uplink control channel (PUCCH) resource for the second primary cell of the SCG.



As to claims 9 and 11, the claims are double patent rejected as applied to claims 1 and 3 respectively above of the instant application by claims 1, 2, 4 and 5 of Parent patent no. 10,887,919. 

Allowable Subject Matter

Claims 2, 4-8,10 and 12-16 to objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/                                                                                  Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467